UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6497



RAYMOND LEE SIDES,

                                              Plaintiff - Appellant,

          versus


STATE OF NORTH CAROLINA; J. R. HUNT, JR.,

                                             Defendants - Appellees,
          and


FRANK MULLINS, Head Nurse; CHARLES W. STEWART,
Dr.; THOMAS KILLINS, Officer,

                                                          Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, Chief Dis-
trict Judge. (CA-00-116-5-BO)


Submitted:   July 27, 2000                  Decided:   August 4, 2000


Before MURNAGHAN, WILKINS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Raymond Lee Sides, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Raymond Lee Sides appeals the district court’s order dis-

missing his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint against

two Defendants, but allowing it to proceed against the remaining

Defendants. We dismiss the appeal for lack of jurisdiction because

the order is not appealable.   This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (1994), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (1994); Fed.

R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S.

541 (1949).   The order here appealed is neither a final order nor

an appealable interlocutory or collateral order.   See Robinson v.

Parke-Davis & Co., 685 F.2d 912, 913 (4th Cir. 1982).

     We therefore dismiss the appeal as interlocutory. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                 2